DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gromberg et al. (US PGPub. 2018/0071572) in view of Brammer (US PGPub. 2013/0178334). Gromberg et al. describes the same invention as claimed, including: 
Regarding claim 1, A system for rehabilitation, comprising: one or more electronic devices (processor 22) comprising one or more memory devices storing instructions, one or more network interface cards (wireless, see para. 24), and one or more sensors (24), wherein the one or more electronic devices are coupled to a user (via the exercise machine in Fig. 1 and wearable sensors 24); and one or more processing devices operatively coupled to the one or more memory devices, the one or more network interface cards, and the one or more sensors (Fig. 1B), wherein the one or more processing devices execute the instructions to: receive information from the one or more sensors; transmit, via the one or more network interface cards, the information to a computing device controlling an electromechanical device (para. 24).  
Gromberg et al. does not expressly show: wherein the computing device is separate from the electromechanical device; and presenting, on a user interface of the computing device, the information as the user uses the electromechanical device to perform an exercise. 
Brammer, from the same field of endeavor, teaches an exercise machine with a removable (i.e. separate) computing device (Brammer Fig. 1 and para. 45: “external computing device 150 is a tablet-type computer with a touch sensitive screen”). Brammer also teaches presenting, on a user interface of the computing device, sensed exercise information a the user uses an electromechanical device to perform an exercise (Brammer para. 52: “Display screens may display data related to an exercise being performed. For example, a graphical profile may show difficulty level of each time or distance segment of a workout. Display screens may also provide a first person view of a path to be travelled by a user during the course of his or her exercise program. Display screens may further illustrate numerical data, such as the current difficulty level, speed, incline, number of calories burned, or heart rate.”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use a separate computing device as taught by Brammer with the electromechanical exercise device of Gromberg et al. Doing so provides the predictable result of reducing the cost to manufacture the electromechanical device (Brammer para. 4: “The increase in sophistication of console interfaces has increased the cost to manufacture and purchase exercise devices.”) and also allows a user to utilize their existing personal computing devices to control multiple exercise devices (Brammer para. 27: “an exercise system includes an external computing device that is individually and selectively mountable on a first exercise device and a second exercise device.”). Therefore, it would have been prima facie obvious to modify Gromberg et al. to utilize a separate computing device as taught by Brammer to obtain the invention as claimed. 
Regarding claim 2, Gromberg et al. shows wherein the information is received while a user is engaging one or more pedals of the electromechanical device (14, see Fig. 1B).  
Regarding claim 3, Gromberg et al. shows wherein the one or more processing devices are further configured to transmit, via the one or more network interface cards, the information to a second computing device to cause the second computing device to present the information (para. 26, at physician or physical therapist console or para. 27).  
Regarding claim 4, Gromberg et al. shows wherein the information comprises a plurality of angles, wherein the plurality of angles comprises at least one of angles of extension of a first body part of a user extended away from a second body part at a joint and angles of bend of the first body part retracting closer toward the second body part (para. 24, range of motion).  
Regarding claim 5, Gromberg et al. shows wherein the transmitting the plurality of angles to the computing device causes the computing device to: adjust a first position of a first pedal 9on a first radially-adjustable coupling of the electromechanical device, wherein the adjusting of the first position changes a first diameter of a first range of motion of the first pedal; and maintain a second diameter of a second range of motion of a second pedal on a second radially-adjustable coupling of the electromechanical device (para. 17).  
Regarding claim 6, Gromberg et al. shows wherein at least one of the angles of extension and the angles of bend satisfies a range of motion threshold condition to cause the adjustment of the first position (para. 24).  
Regarding claim 7, Gromberg et al. shows wherein the transmitting the plurality of angles to the computing device causes the computing device to: adjust a first position of a first pedal on a first radially-adjustable coupling of the electromechanical device, wherein the adjusting of the first position changes a first diameter of a first range of motion of the first pedal; and adjust a second position of a second pedal on a second radially-adjustable coupling of the electromechanical device, wherein the adjusting of the second position changes a second diameter of a second range of motion of the second pedal (para. 17, para. 24).  
Regarding claim 8, Gromberg et al. shows wherein at least one of the angles of extension and the angles of bend satisfies a range of motion threshold condition to cause the adjustments of the first and second positions (para. 24, “range of motion”).  
Regarding claim 9, Gromberg et al. shows wherein the first body part is a lower leg, the second body part is an upper leg, and the joint is a knee; and wherein the one or more electronic devices are configured for coupling to the lower leg and the upper leg, and for flexing adjacent to the knee (para. 24).  
Regarding claim 10, Gromberg et al. shows wherein the transmitting the plurality of angles to the computing device causes the computing device to present the plurality of angles in a graphical animation of the first body part and the second body part, each moving in real-time during the extension or the bend (para. 25).  
Regarding claim 11, Gromberg et al. shows wherein the one or more processing devices executes the instructions to: select a number of extensions or a number of bends; and transmit, via the one or more network interface cards, the number of extensions or the number of bends to a second computing device, wherein the transmitting the number of extensions or the number of bends to the second computing device causes the second computing device to present the respective number of extensions or the number of bends (para. 26-27).  
Regarding claim 12, Gromberg et al. shows wherein the one or more sensors are worn by the user (Fig. 1B), and wherein the one or more processing devices are further configured to: present, on a user interface of a control system, a graphical animation of a first body part, a second body part, and a joint of a user as the first body part is extended away from the second body part via the joint, wherein the graphical animation includes a plurality of angles of extension as the plurality of angles of extension changes during the extension; store a smallest angle of the plurality of angles of extension as an extension statistic for an extension session, wherein a plurality of extension statistics is stored for a plurality of extension sessions specified by a treatment plan; and present, throughout the treatment plan, via a graphical element on the user interface, a progress of the plurality of extension sessions (para. 25).  
Regarding claim 13, Gromberg et al. shows wherein the one or more sensors are worn by the user, and wherein the one or more processing devices are further configured to: present, on a user interface of a control system, a graphical animation of a first body part, a second body part, and a joint of a user as the first body part is retracted closer to the second body part via the joint, wherein the graphical animation includes a plurality of angles of bend as the plurality of angles of bend changes during the bend; store a largest angle of the plurality of angles of bend as a bend statistic for a bend session, wherein a plurality of bend statistics is stored for a plurality of bend sessions specified by a treatment plan; and present, throughout the treatment plan, via a graphical element on the user interface, a progress of the plurality of bend sessions (para. 25).  


Claims 14 and 16-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomberg et al. (US PGPub. 2018/0071572) in view of Brammer (US PGPub. 2013/0178334) as applied to claim 1 above, and further in view of Basta et al. (US PGPub. 2020/0221975). Gomberg et al. does not expressly show, but Basta et al. teaches: 
Regarding claim 14, Basta, from the same field of endeavor, teaches wherein the one or more processing devices are further configured to: control an image capture device to capture an image of a body part of a user being rehabilitated; and transmit, to a computing device operated by a clinician, the image of the body part, wherein the computing device is communicatively coupled to the control system (Basta para. 26, 96: “In one specific example, there is a camera providing a high definition video stream of a post knee surgery patient's knee movement during therapy” also see Fig. 5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the image capture device of Basta et al. on the device of Gomberg et al. Doing so provides the predictable result of allowing a physical therapist or physician the ability to review the patient’s range of motion as they rehabilitate their leg. Therefore, it would have been prima facie obvious to include an image capture system taught by Basta et al. on the device of Gomberg et al. 
Regarding claim 16, Basta, from the same field of endeavor, teaches wherein the one or more processing devices executes the instructions to: prompt a second user to enter a target value into a second computing device; and cause the computing device to present the target value (Basta para. 116). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to include the target specified by a therapist as taught by Basta on the device of Gomberg. Doing so provides an interface for the physician or therapist to enter range of motion targets to prescribe rehabilitative exercises to the user. Therefore, it would have been prima facie obvious to modify Gomberg as taught by Basta to obtain the invention as claimed.   
Regarding claim 17, Basta, from the same field of endeavor, teaches wherein the target value includes at least one of a first target value, a second target value, a first pain score, a second pain score, a pedal speed, and a mode (gait parameter target para. 116 and Fig. 22) See rationale in claim 16 for combining Basta and Gomberg.  
Regarding claim 18, wherein the one or more processing devices are further configured to assign a score based on the target value and a performance of the user (Basta Fig. 7). See rationale in claim 16 above for combining Basta and Gomberg. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gomberg et al. (US PGPub. 2018/0071572) in view of Brammer (US PGPub. 2013/0178334) as applied to claim 1 above, and further in view of Shahriari et al. (US PGPub. 2019/0167988). Shahiari et al., from the same field of endeavor, teaches wherein the one or more processing devices are further configured to: receive, from a wearable device, a number of steps taken by a user over a certain time period; calculate whether the number of steps satisfies a step threshold of a treatment plan for the user; and  - 78 -ATTORNEY DOCKET NO. 86844.2100 display, on a user interface, the number of steps taken by the user and an indication of whether the number of steps satisfies the step threshold (Shahiari et al. para. 87 and 89).  
Before the effective filing date of the claimed invention, it would have been obvious to utilize the sensors of Gomberg et al. to track user’s steps as taught by Shahiari et al. Doing so provides the predictable result of tracking patient compliance with movement goals and rehabilitation programs assigned by a therapist or physician. Therefore, it would have been prima facie obvious to modify Gomberg as taught by Shariari to obtain the invention as claimed. 

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. Applicant argues that Gomberg et al. does not show a separate computing device that can present information as the user uses the electromechanical device to perform exercise. Examiner notes that it is known in the art to use a separate computing device that can present exercise information, as taught by Brammer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784